DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in responsive to the communication filed 10/23/2020.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
Response to Arguments
Applicant’s arguments, see remarks, 10/23/2020, with respect to claims over prior art have been fully considered and are persuasive, please see page 7 of the remarks. The 35 USC 103 has been withdrawn in light of examiner’s amendment.
In respect to claim objection. Under further review and consideration, the claim objection of claim 11 has been withdrawn.
Allowable Subject Matter
Claims 1-3, 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a method of registering an electronic entity that generates event data to a first platform. A second platform receives a second request that contains a confidentiality rule that restricted sharing of the event data from other electronic entity. Claims 1, 9 and 10 identifies the uniquely distinct features “upon reception of the second registration request, the secondary service platform requests 
The closest prior art, Britt et al. (Us 20160197769) discloses filtering events at an Internet of Things (IoT) hub. the IoT hub to receive a plurality of different events of different event types from each of the IoT devices, the IoT hub further comprising: an event filter to evaluate each event and responsively determine whether to forward the event to one or more external services over the network interface in accordance with a set of event filtering rules programmed on the IoT hub, the event filtering rules provided by the IoT service and specifying how different event types are to be processed by the IoT hub.
The closest prior art, Joshi et al. (US 20160071196) discloses transferring data, goods, information, and items of value between users, partners, and service providers.
The closest prior art, Morehead (US 9123228) discloses the security alarm system includes a plurality of secondary sensors, which refers to sensors that sense conditions outside of the location. These sensors can provide data pertaining to conditions outside of the location, and may include radiation sensors, insect sensors, earthquake sensors, water level sensors, rain sensors and the like. Data can be obtained from a network of such sensors at various remote locations for purposes of forecasting, analyzing, planning, warning and the like.
However, either singularly or in combination, Britt-Joshi-Morehead fails to anticipate or render obvious the claimed limitation of upon reception of the second registration request, the secondary service platform requests definition of at least one confidentiality rule to be associated with the first 
Therefore, independent claims 1, 9, and 10 along with their respective dependent claims are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David D. Brush on 1/4/2020.
PLEASE AMEND THE CLAIMS AS FOLLWS
1. (Currently Amended) A method for registering a first electronic entity of a user, the first electronic entity being able to generate event data, the method comprising:
following reception of a first request for registration of said first electronic entity by a first main service platform dedicated to the first electronic entity, said first registration request being from a user terminal and including a user identifier intended for the identification/authentication of the user by a secondary service platform, reception by the secondary service platform from the first main service platform of a second request for registration of said first electronic entity, the second request including the user identifier;

upon reception of the second registration request, the secondary service platform requests definition of at least one confidentiality rule to be associated with the first electronic entity, the confidentiality rule being registered in association with the first electronic entity in the secondary service platform and restricting sharing of the event data from the first electronic entity; and
on reception of the event data from the first electronic entity, filtering by the secondary service platform said event data on the basis of the at least one confidentiality rule associated with the first electronic entity, and providing the filtered event data to the second main service platform.

2. (Original) The method as claimed in claim 1, in which providing the event data comprises transmission of said event data to the second main service platform.

3. (Original) The method as claimed in claim 1, in which providing the event data comprises sending to the second main service platform a notification indicating that new event data from the user are accessible on the secondary service platform.

4. (Canceled) 

5. (Original) The method as claimed in claim 1, in which, upon reception by the secondary service platform of event data from the second electronic entity, the method further comprises providing said event data to the first main service platform.

6. (Original) The method as claimed in claim 5, in which the method further comprises:
upon reception of the second registration request, the secondary service platform requests definition of a first filtering rule to be associated with the first electronic entity, the 
upon reception of the event data from the second electronic entity, filtering by the secondary service platform said event data on the basis of the first filtering rule associated with the first electronic entity, and providing the filtered event data to the first main service platform.

7. (Previously Presented) The method as claimed in claim 1, in which the second electronic entity is registered in the secondary service platform in association with at least one second filtering rule for filtering the data to be transmitted to the second main service platform, and in which the event data from the first electronic entity are filtered on the basis of the second filtering rule before being provided to the second main service platform.

8. (Original) The method as claimed in claim 1, in which the secondary service platform stores user information in association with the account of the user and in which, upon positive identification/authentication of the user by the secondary service platform, the secondary service platform transmits the user information to the first main service platform.

9. (Currently Amended) A non-transitory computer-readable medium comprising instructions stored thereon for implementing a method for registering a first electronic entity of a user, when the instructions are run by a processor of a secondary service platform, the first electronic entity being able to generate event data, the method comprising:
following reception of a first request for registration of said first electronic entity by a first main service platform dedicated to the first electronic entity, said first registration request being from a user terminal and including a user identifier intended for the identification/authentication of the user by the secondary service platform, reception by the secondary service platform from the first main service platform of a second request for registration of said first electronic entity, the second request including the user identifier;
upon positive identification/authentication of the user by the secondary service platform, registration of the first electronic entity in a database of the secondary service 
upon reception of the second registration request, the secondary service platform requesting definition of at least one confidentiality rule to be associated with the first electronic entity, the confidentiality rule being registered in association with the first electronic entity in the secondary service platform and restricting sharing of the event data from the first electronic entity; and
on reception of the event data from the first electronic entity, filtering by the secondary service platform said event data on the basis of the at least one confidentiality rule associated with the first electronic entity, and providing the filtered event data to the second main service platform.

10. (Currently Amended) A system comprising:
a secondary service platform comprising a hardware processor for registering a first electronic entity of a user, comprising:
a reception interface configured to receive, following reception of a first request for registration by a first main service platform dedicated to the first electronic entity, said first registration request being from a user terminal and including a user identifier intended for the identification/authentication of the user by the secondary service platform, a second registration request from the first service platform, the second request including the user identifier; and
a processor configured to, upon positive identification/authentication of the user by the secondary service platform, register the first electronic entity in a database of the secondary service platform, in association with an account of the user, at least one second electronic entity dedicated to a second main service platform having been registered previously in association with the account of the user; 
in which the reception interface is also configured to receive event data from the first electronic entity;

upon reception of the second registration request, request definition of at least one confidentiality rule to be associated with the first electronic entity, the confidentiality rule being registered in association with the first electronic entity in the secondary service platform and restricting sharing of the event data from the first electronic entity; and
on reception of the event data from the first electronic entity, filter by the secondary service platform said event data on the basis of the at least one confidentiality rule associated with the first electronic entity, and providing the filtered event data to the second main service platform.

11. (Previously Presented) The system of claim 10, further comprising the first main service platform and the second main service platform.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912.  The examiner can normally be reached on Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/K.A./Examiner, Art Unit 2436       
/KENDALL DOLLY/Primary Examiner, Art Unit 2436